 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        MARINE CARPENTERS PENSION                         CASE NO. 3:18-cv-05809 RBL
 9      FUND; and PACIFIC COAST
        SHIPYARDS PENSION FUND,                           ORDER ON PLAINTIFFS’ MOTION
10                                                        FOR PARTIAL SUMMARY
                               Plaintiffs,                JUDGMENT, AN ORDER TO PAY,
11              v.                                        AND INJUNCTIVE RELIEF

12      PUGLIA MARINE, LLC, a Washington
        limited liability company, et al,
13
                               Defendants.
14

15
                                             INTRODUCTION
16
            THIS MATTER is before the Court on Plaintiffs Marine Carpenters Pension Fund and
17
     Pacific Coast Shipyards Pension Fund’s (the Funds) Motion for Partial Summary Judgment, an
18
     Order to Pay, and Injunctive Relief. Dkt. #19. This dispute originated when Puglia Engineering,
19
     Inc., purchased all the stock of San Francisco Ship Repair, Inc. (SFSR), quickly realized that the
20
     new venture was financially unsustainable, and then ceased all operations after just a few
21
     months. The Funds assert that the decision to pull the plug on SFSR amounted to a “complete
22
     withdrawal,” which triggered withdrawal liability to pay any “unfunded vested benefits” to
23
     multiemployer pension plans. 29 U.S.C. § 1381.
24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 1
 1           The Funds assert that all Defendants are jointly and severally liable for Puglia

 2   Engineering and SFSR’s withdrawal liability because they constitute a single “employer” under

 3   the Multiemployer Pension Plan Amendments Act (MPPAA). This is because, according to the

 4   Funds, each non-individual defendant is a “trade or business” under the “common control” of

 5   Neil Turney. See § 1301(b)(1). They also contend that Turney himself is jointly and severally

 6   liable as the sole proprietor of a business that leases property to Puglia Engineering. The Funds

 7   thus ask the Court to enter judgment in their favor for the outstanding amount of interim

 8   withdrawal liability payments, which comes to $1,034,184. The Funds also request an injunction

 9   ordering Defendants to make future interim withdrawal liability payments, which will come to

10   roughly an additional $1.3 million before the parties engage in arbitration.

11           Defendants Puglia Marine, LLC, Puglia Engineering of California, Inc., Bari Marine

12   Holdings, LLC, 1410 Thorne Road, LLC, and Neil Turney (collectively “the Control Group”) do

13   not oppose the assertion that they are one employer for purposes of withdrawal liability.1 They

14   are also relatively silent regarding whether they owe the amount of withdrawal liability claimed

15   by the Funds. However, Defendants do ask the Court to adopt and apply an “equitable

16   exception” to the MPPAA’s requirement that withdrawing employers make interim payments

17   until their liability can be litigated at arbitration. Defendants insist that several other circuits have

18   wisely applied such an exception where making interim payments would irreparably harm the

19   withdrawing employer. If the Court applies this exception, Defendants assert that their likely

20   economic hardship supports denying the Funds’ Motion or at least staying review pending

21   arbitration.

22
     1
23    By referring to Defendants as the “Control Group,” the Court does not automatically assume that all Defendants
     are under “common control” for purposes of withdrawal liability under the MPPAA. See 29 U.S.C.A. § 1301(b)(1).
     That is one of the substantive legal issues that will be addressed in this Order.
24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 2
 1                                           BACKGROUND

 2          Puglia Engineering is a third-party Washington corporation with 100% of its stock owned

 3   by its president, Neil Turney. Dkt. #18, at 8. On December 1, 2016, Puglia Engineering entered

 4   into a stock purchase agreement with BAE Systems Ship Repair, Inc. Through this agreement,

 5   Puglia Engineering obtained ownership of 100% of the stock of SFSR, a subsidiary of BAE

 6   Systems Ship Repair. However, a mere four days after Puglia Engineering took possession of the

 7   shipyard on January 2, 2017, it became clear that at least $15 million worth of repairs would be

 8   necessary to continue the venture. Rather than expend this large amount, Puglia Engineering

 9   ceased operating the shipyard on May 28, 2017.

10          Before Puglia Engineering purchased its stock, SFSR was signatory to two collective

11   bargaining agreements. The first was with Carpenters Local Union 2236, affiliated with the

12   Northern California Regional Council of Carpenters. The second was with the Bay Cities Metal

13   Trades Council of the Metal Trades Department, AFL-CIO. Each CBA respectively required

14   SFSR to report and pay pension contributions to the Marine Carpenters Pension Fund and the

15   Pacific Coast Shipyards Pension Fund for each hour of covered work performed by union

16   employees. SFSR reported and paid pension fringe benefit contributions to these funds after the

17   CBAs were executed.

18          When Puglia Engineering took ownership of SFSR’s stock on December 1, 2016, it also

19   adopted the terms and conditions of all the union contracts to which SFSR was bound. Dkt. #22,

20   Ex. 5, at ¶ 9.06. Specifically, the purchase agreement states that the Puglia Engineering shall

21   have “sole responsibility for all Liabilities arising under each such Union Contract and

22   Benefit/Pension Plan” and explicitly releases SFSR from “any obligation or Liability . . . .” Id.

23

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 3
 1   Although Puglia Engineering reported and paid fringe benefit contributions to the Funds while

 2   operating SFSR, this stopped once SFSR was shut down.

 3          In April of 2017, both Puglia Engineering and SFSR filed for Chapter 11 bankruptcy

 4   protection. See In re Puglia Engineering, Inc., United States Bankruptcy Court, Western District

 5   of Washington, Case No. 18-41324 BDL; In re San Francisco Ship Repair, Inc., United States

 6   Bankruptcy Court, Western District of Washington, Case No. 18-41350 BDL. On April 20,

 7   2018, the Funds filed proofs of claim in both bankruptcy proceedings claiming ERISA

 8   withdrawal liability. Dkt. #23, Exs. 14 & 15. The Marine Carpenters Pension Fund claimed it

 9   was owed a total of $2,170,785.00, with quarterly payments of $49,520.00. Dkt. #14, Ex. 18. The

10   Pacific Coast Shipyards Pension Fund claimed it was owed $14,887,521.00, with quarterly

11   payments of $295,208.00. Dkt. #23, Ex. 15.

12          In addition to owning all of Puglia Engineering’s stock, Neil Turney also owns 100% of

13   the stock in Puglia Engineering of California, Inc., and is the sole member of Puglia Marine,

14   LLC, Bari Marine Holdings, LLC, and 1410 Thorne Rd., LLC. Dkt. #18, at 8; Dkt. #23, Exs. 8 &

15   9. Turney also owns two parcels of real property in Tacoma, WA, that he leases to Puglia

16   Engineering. Dkt. #23, Ex. 10. On May 7, 2018, the Funds sent written demands for payment of

17   withdrawal liability to several of the non-bankrupt members of the Control Group, including

18   Puglia Marine, LLC, Puglia Engineering of California, Inc., and 1410 Thorne Rd., LLC.

19   Dkt. #23, Exs. 18 & 19. The letters stated the amounts owing and that payment was due within

20   60 days of receipt.

21

22

23

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 4
 1           After the members failed to pay by July 8, 2018, the date that the first installment was

 2   due,2 the Funds sent two additional letters notifying the members of the Control Group that they

 3   were in default. Dkt. #23, Ex. 20; Dkt. #23, Ex. 21. However, the quarterly installments due on

 4   October 8, 2018, and January 8, 2019, were also not paid, and no payments subsequent to those

 5   dates have been made either. Dkt. #23, at ¶¶ 10-14; Dkt. #22, at ¶ 12. The Funds filed this action

 6   in October, 2018, to compel payment by the Control Group. Dkt. #1. The Control Group

 7   demanded arbitration on November 21, 2018. Dkt. #23, at ¶ 12.

 8           In his declaration, Turney states that Puglia Engineering has not yet confirmed a plan of

 9   reorganization but that its assets are more than fully encumbered by the secured claims of

10   Washington Federal Bank. Dkt. #32, at 2. Further, as a personal guarantor of Puglia

11   Engineering’s obligations, Turney asserts that his personal assets are also encumbered. Id. at 3.

12   Turney thus states that being ordered to make the interim payments on the Control Group’s

13   withdrawal liability would effectively force him into personal bankruptcy and result in little

14   being actually paid to the Funds. Id. at 4.

15                                                   DISCUSSION

16   1.      Legal Standard

17           Summary judgment is proper “if the pleadings, the discovery and disclosure materials on

18   file, and any affidavits show that there is no genuine issue as to any material fact and that the

19   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). In determining whether

20   an issue of fact exists, the Court must view all evidence in the light most favorable to the

21   nonmoving party and draw all reasonable inferences in that party’s favor. Anderson v. Liberty

22

23
     2
       This date was calculated by adding 60 days to the date the first non-bankrupt Control Group member received the
     Funds’ demand letters, which was May 8, 2018. Dkt. #23, at ¶ 7.
24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 5
 1   Lobby, Inc., 477 U.S. 242, 248-50 (1986); Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir. 1996).

 2   A genuine issue of material fact exists where there is sufficient evidence for a reasonable

 3   factfinder to find for the nonmoving party. Anderson, 477 U.S. at 248. The inquiry is “whether

 4   the evidence presents a sufficient disagreement to require submission to a jury or whether it is so

 5   one-sided that one party must prevail as a matter of law.” Id. at 251-52. The moving party bears

 6   the initial burden of showing that there is no evidence which supports an element essential to the

 7   nonmovant’s claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the movant has

 8   met this burden, the nonmoving party then must show that there is a genuine issue for trial.

 9   Anderson, 477 U.S. at 250. If the nonmoving party fails to establish the existence of a genuine

10   issue of material fact, “the moving party is entitled to judgment as a matter of law.” Celotex, 477

11   U.S. at 323-24. There is no requirement that the moving party negate elements of the non-

12   movant’s case. Lujan v. National Wildlife Federation, 497 U.S. 871 (1990). Once the moving

13   party has met its burden, the non-movant must then produce concrete evidence, without merely

14   relying on allegations in the pleadings, that there remain genuine factual issues. Anderson, 477

15   U.S. 242, 248 (1986).

16   2.     Collecting Withdrawal Liability under the MPPAA’s Scheme

17          “The MPPAA amendments to ERISA provide, in part, that ‘[i]f an employer withdraws

18   from a multiemployer [pension] plan in a complete withdrawal ..., then the employer is liable to

19   the plan’ for ‘withdrawal liability.’” Resilient Floor Covering Pension Tr. Fund Bd. of Trustees

20   v. Michael's Floor Covering, Inc., 801 F.3d 1079, 1086 (9th Cir. 2015) (quoting 29 U.S.C.

21   § 1381(a)); Carpenters Pension Trust Fund for N. California v. Underground Const. Co., Inc.,

22   31 F.3d 776, 778 (9th Cir.1994). Liability is triggered when “an employer permanently

23   terminates its obligation to contribute or ceases all operations covered by the plan,” Carpenters

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 6
 1   Pension Tr. Fund for N. California v. Underground Const. Co., 31 F.3d 776, 778 (9th Cir. 1994)

 2   (citing 29 U.S.C. § 1383(a)), and consists of the amount of “unfunded vested benefits” calculated

 3   pursuant to 29 U.S.C. §§ 1381 and 1391.

 4          It is the pension plan’s responsibility to determine the withdrawal liability, demand

 5   payment from the employer, and collect the amount. § 1382; § 1399(a), (b). The employer must

 6   begin making payments to the plan within 60 days of receiving a demand. § 1399(c)(2). “In the

 7   event of a dispute over employer withdrawal liability, the MPPAA mandates arbitration

 8   proceedings” that must be initiated within the time limits specified by the statute. CMSH Co. v.

 9   Carpenters Tr. Fund for N. California, 963 F.2d 238, 239 (9th Cir. 1992); § 1401(a). If the

10   employer fails to initiate arbitration pursuant to § 1401(a), the amount of withdrawal liability

11   demanded by the plan “shall be due and owing on the schedule set forth by the plan sponsor.”

12   § 1401(b)(1). Even if the employer disputes withdrawal or the amount of liability and timely

13   initiates arbitration, they still must continue to make interim payments pending arbitral

14   proceedings. § 1401(d). In other words, the MPPAA establishes a “pay now, dispute later”

15   system. Findlay Truck Line, Inc. v. Cent. States, Se. & Sw. Areas Pension Fund, 726 F.3d 738,

16   752 (6th Cir. 2013).

17          Upon a motion, courts are empowered to compel an employer to make interim

18   withdrawal liability payments if they have failed to do so within the time prescribed. Teamsters

19   Joint Council No. 83 v. Centra, Inc., 947 F.2d 115, 119 (4th Cir. 1991); Trustees of

20   Amalgamated Ins. Fund v. Geltman Indus., Inc., 784 F.2d 926, 931 (9th Cir. 1986); 29 U.S.C.

21   § 1451(b) & (c). “The plan sponsor need show only that it made a demand for interim payments

22   under 29 U.S.C. § 1382 and that the payments were not made.” Galgay, 105 F.3d at 139. Under

23

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 7
 1   § 1451(a), unpaid withdrawal liability is “treated in the same manner as a delinquent

 2   contribution,” meaning § 1132(g) governs the damages available to a plaintiff.

 3          Prior to arbitration, courts may decide “jurisdictional issues, such as whether the MPPAA

 4   applies,” and the issue of “whether a defendant is an employer under the MPPAA.” Irigaray

 5   Dairy v. Dairy Employees Union Local No. 17 Christian Labor Ass'n of the United States of Am.

 6   Pension Tr., 153 F. Supp. 3d 1217, 1257 (E.D. Cal. 2015). However, “[i]ssues concerning

 7   whether an employer has withdrawn from a plan and, if so, the amount of withdrawal liability are

 8   committed to arbitration.” Id.

 9   3.     Outstanding Interim Withdrawal Liability Payments

10   a.     Statutory Notice Requirements

11          The Funds suggest that the April 20 proofs of claim served as a demand for payment of

12   withdrawal liability, but also acknowledge that the Ninth Circuit has not decided whether proofs

13   of claim amount to a demand under the MPPAA. Consequently, the Funds primarily rely on the

14   May 7 letters to start the 60-day clock for purposes of interim withdrawal liability payments. The

15   Control Group makes no arguments in opposition.

16          “In order to satisfy the statutory requirements, a notice and demand must include the

17   amount of the liability, a schedule of payments and a demand for payment; it must also be sent

18   ‘to the employer.’” Chicago Truck Drivers v. El Paso Co., 525 F.3d 591, 598 (7th Cir. 2008)

19   (quoting 29 U.S.C. § 1399(b)(1)). “When a schedule does not specify the date when the first

20   installment is due, the first installment would presumably be due sixty days after the notice was

21   received.” Id. at 598 n.2. In addition, “notice to the withdrawing employer is notice to all

22   members of the controlled group for the purposes of 29 U.S.C. § 1399(b)(1).” Teamsters Pension

23   Tr. Fund-Bd. of Trustees of W. Conference v. Allyn Transp. Co., 832 F.2d 502, 507 (9th Cir.

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 8
 1   1987); see also Bd. of Trustees of W. Conference of Teamsters Pension Tr. Fund v. Salt Creek

 2   Terminals, Inc., No. C85-2270R, 1986 WL 21503, at *3 (W.D. Wash. Feb. 6, 1986) (holding that

 3   notice to one member of a control group constitutes notice to all members). While the Ninth

 4   Circuit has not decided whether a proof of claim may serve as a demand for payment under

 5   § 1399(a), the Third Circuit and at least one Western District of Washington court have treated it

 6   as such. See El Paso, 525 F.3d at 598; Salt Creek Terminals, 1986 WL 21503, at *2-3.

 7          Here, the proofs of claim filed in the Puglia Engineering and SFSR bankruptcy

 8   proceedings likely served as demands for payment under § 1399(b)(1). However, even if they did

 9   not, the July 8 date for the first interim payment was calculated based on the date that non-

10   bankrupt Puglia Marine, LLC, received a demand letter from the Funds. Dkt. #23, at ¶ 7. The

11   Court therefore need not decide whether a proof of claim is equivalent to a demand under the

12   MPPAA. This letter served as notice to all member of the Control Group that were jointly and

13   severally liable with the withdrawing entity under the MPPAA. The letter also contained all the

14   necessary information, including the amount due and the time within which the recipient must

15   pay. Consequently, the Funds made a timely demand that was received on May 8, fixing the first

16   interim payment date at July 8, 2018.

17   b.     The “Employer” subject to Withdrawal Liability

18          The Funds argue that, under MPPAA, the four non-individual Defendants are under the

19   “common control” of Neil Turney and are thus jointly and severally liable for Puglia

20   Engineering’s withdrawal liability. 29 U.S.C. § 1301(b)(1). The Funds also contend that Turney

21   himself is the sole proprietor of a “trade or business” that leases property to Puglia Engineering,

22   making him jointly and severally liable for Puglia Engineering’s withdrawal liability as well. Id.

23   Defendants offer no counterarguments.

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 9
 1          For purposes of collecting withdrawal liability, the MPPAA’s definition of an

 2   “employer” spans beyond the entity that actually withdrew from the plan. Auto. Indus. Pension

 3   Tr. Fund v. Tractor Equip. Sales, Inc., 73 F. Supp. 3d 1173, 1179 (N.D. Cal. 2014). “Under the

 4   section 1301(b)(1) framework, withdrawal liability may be imposed against an entity other than

 5   the one obligated to contribute to the pension plan so long as: (1) the entity is under ‘common

 6   control’ with the withdrawing entity; and (2) the entity is a ‘trade or business.’” Id. at 1180

 7   (quoting 29 U.S.C.A. § 1301(b)(1)). All entities that satisfy these requirements are jointly and

 8   severally liable for withdrawal liability. Bd. of Trustees of W. Conference of Teamsters Pension

 9   Tr. Fund v. Lafrenz, 837 F.2d 892, 893 (9th Cir. 1988).

10          “Common control for purposes of Section 1301(b) is defined in 26 C.F.R. 1.414(c)–2 and

11   1.414(c)–4.” Auto. Indus. Pension Tr. Fund v. Fitzpatrick Chevrolet Inc., 833 F. Supp. 2d 1162,

12   1164 (N.D. Cal. 2011); Bd. of Trustees of W. Conference of Teamsters Pension Tr. Fund v.

13   Lafrenz, 837 F.2d 892, 893 (9th Cir. 1988). “Common control requires that the same group of

14   people or organizations (1) own a controlling interest in each business alleged to be under

15   common control, and (2) accounting only for identical ownership, the same group of people or

16   organizations are in effective control of each business alleged to be under common control.”

17   Fitzpatrick, 833 F. Supp. 2d at 1165 (citing 26 C.F.R. § 1.414(c)–2(a), (c)). A “controlling

18   interest” is defined as “ownership of stock possessing at least 80 percent of total combined

19   voting power of all classes of stock entitled to vote of such corporation or at least 80 percent of

20   the total value of shares of all classes of stock of such corporation.” Id. (quoting § 1.414(c)–

21   2(b)(2)(A)). “Effective control” means possession of “more than 50 percent of the total

22   combined voting power of all classes of stock entitled to vote or more than 50 percent of the total

23   value of shares of all classes of stock of such corporation.” Id. (quoting § 1.414(c)–2(c)(2)(i)).

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 10
 1   Effective control is determined by “identical ownership,” which is “the lowest common amount

 2   of individual ownership in all organizations alleged to be in common control.” Id. at 1165-66

 3   (citing § 1.414(c)–2(e)).

 4          Courts have defined the term “trade or business” rather generously. Board of Trustees of

 5   Western Conference of Teamsters Pension Trust Fund v. H.F. Johnson Inc. established that

 6   individuals may be on the hook for a withdrawing entity’s liability if they control the entity and

 7   are joint venturers in a separate business operation. 830 F.2d 1009, 1014-15 (9th Cir. 1987). The

 8   court explained that the individual defendants’ liability was not based on their status as

 9   shareholders in the withdrawing corporation. Id. at 1015. Instead, liability sprung from their

10   status as partners in the joint venture, which created personal (rather than limited) liability for

11   obligations of the partnership. Id. In Lafrenz, the court extended this reasoning to apply to sole

12   proprietors as well. 837 F.2d at 895; see also Carpenters Pension Tr. Fund for N. California v.

13   Lindquist, No. 10-3386 SC, 2011 WL 2884850, at *5 (N.D. Cal. July 19, 2011), aff'd, 491 F.

14   App'x 830 (9th Cir. 2012). The court held the individual defendants liable as sole proprietors of

15   an unincorporated dump truck leasing operation that leased trucks to the withdrawing entity,

16   which was controlled by the defendants. Lafrenz, 837 F.2d at 895.

17          However, courts have recognized that there can be a fine line between passive

18   investments and engaging in a “trade or business.” See id. at 894 n.7. In Tractor Equipment, for

19   example, the court declined to find that the defendants’ conduct of leasing out three properties

20   was a “trade or business” because it had no relation to the withdrawing entity. 73 F. Supp. 3d at

21   1186-90. In the absence of such an economic nexus, the court concluded that there was less risk

22   that the defendants were attempting to “fractionaliz[e] operations into many separate entities,”

23   the practice that § 1301(b)(1) was intended to prevent. Id. at 1190. The court also observed that

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 11
 1   the defendants did not lease the properties “in the name of a formally recognized business

 2   organization,” did not conduct frequent real estate transactions or advertise, and spent a minimal

 3   amount of time managing and maintaining the properties. Id. at 1188. The court therefore held

 4   that leasing the properties was a passive investment. Id. at 1190.

 5          Here, Turney has “common control” of all the Defendant businesses. He is the sole

 6   member of Puglia Marine, LLC, 1410 Thorne Road, LLC, and Bari Marine Holdings, LLC. Dkt.

 7   #18, at 8; Dkt. #23, Exs. 8 (2017 Annual Report for 1410 Thorne Road, LLC) and 9 (Initial

 8   Report for Bari Marine Holdings, LLC). He also owns 100% of the stock in Puglia Engineering

 9   of California, Inc. Dkt. #18, at 8. As registered businesses, these entities qualify as “trade[s] or

10   business[es]” under § 1301(b)(1) for obvious reasons. Consequently, these four Defendants are

11   part of the Control Group and are jointly and severally liable with Puglia Engineering.

12          Turney himself is also the sole proprietor of a “trade or business” engaged in leasing

13   property. Turney has admitted that he owns two properties in Tacoma, WA, that he leases to his

14   company, Puglia Engineering. Id. at 8-9; Dkt. #23, Ex. 10 (Pierce County assessor of property

15   summaries for parcels at 1125 Thorne Rd. and 2216 E.11th St.). This creates the type of

16   economic nexus between Turney’s leasing activities and the withdrawing entity that gave rise to

17   a “trade or business” in Lafrenz. Turney has submitted no contrasting evidence that would

18   suggest his leasing is merely a passive investment similar to Tractor Equipment. Turney is thus a

19   member of the Control Group as a sole proprietor and jointly and severally liable for Puglia

20   Engineering’s obligations to the Funds.

21   c.     Equitable Exception

22          Rather than argue that they are not a single “employer” under the MPPAA, the Control

23   Group urges the Court to adopt an “equitable exception” that would excuse employers from

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 12
 1   making interim withdrawal liability payments before arbitration if doing so would cause them

 2   irreparable harm. The Control Group acknowledges that the Ninth Circuit has not applied such

 3   an exception in the past but points to other circuits that have and argues that the facts of this case

 4   call for a similar approach. The Funds respond by emphasizing that the Court should not deviate

 5   from Ninth Circuit precedent. The Funds also contend that the cases cited by Defendants either

 6   equivocate about whether they really establish an equitable exception or additionally require an

 7   employer to show that the claims against them are without merit.

 8          Courts have generally developed two forms of irreparable injury exceptions to the

 9   MPPAA’s “pay now, dispute later” system. See Findlay Truck Line, 726 F.3d at 752. Only the

10   Fifth and Seventh Circuits have adopted an exception that fully excuses the employer from

11   making interim payments pending arbitration. However, in addition to requiring that the

12   employer would suffer irreparable financial harm if forced to make payments, those circuits only

13   “excuse payments of interim withdrawal liability” if the pension plan’s claim appears “frivolous

14   or not colorable.” Trustees of Plumbers & Pipefitters Nat. Pension Fund v. Mar-Len, Inc., 30

15   F.3d 621, 626 (5th Cir. 1994); Trustees of Chicago Truck Drivers, Helpers & Warehouse

16   Workers Union (Indep.) Pension Fund v. Cent. Transp., Inc., 935 F.2d 114, 119 (7th Cir. 1991).

17   A claim is only frivolous “if the arbitrator is almost certain to rule for the employer.” Chicago

18   Truck Drivers, 935 F.2d at 119. This narrow exception exists to “ensure that the courts are not

19   used by an unscrupulous pension fund lacking a legitimate withdrawal liability claim to squeeze

20   money from an employer and propel it into bankruptcy.” Galgay, 105 F.3d at 141.

21          Other circuits, including the Ninth Circuit, have applied an exception to ERISA’s

22   administrative exhaustion requirement that allows an employer to present their arguments against

23   withdrawal liability directly to a court if arbitration would cause irreparable injury. See, e.g., Bd.

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 13
 1   of Trustees of Const. Laborers' Pension Tr. for S. California v. M.M. Sundt Const. Co., 37 F.3d

 2   1419, 1420-21 (9th Cir. 1994); Flying Tiger Line v. Teamsters Pension Trust Fund of

 3   Philadelphia, 830 F.2d 1241, 1249 (3d Cir.1987); T.I.M.E.-DC, Inc. v. New York State Teamsters

 4   Conference Pension & Ret. Fund, 580 F. Supp. 621, 633 (N.D.N.Y.), aff'd, 735 F.2d 60 (2d Cir.

 5   1984) (also discussing irreparable harm in the context of a preliminary injunction). “Under

 6   ERISA, disputes which arise under 29 U.S.C. §§ 1381–99 are to be resolved through

 7   arbitration.” M.M. Sundt Const., 37 F.3d at 1420. Courts have generally treated this as an

 8   administrative exhaustion requirement that employers must satisfy before they can seek judicial

 9   review. Id.; ILGWU Nat. Ret. Fund v. Levy Bros. Frocks, 846 F.2d 879, 886 (2d Cir. 1988);

10   Flying Tiger, 830 F.2d 1241, 1252 (3rd Cir.1987). “Exceptions to exhaustion requirements are

11   usually limited, and apply only in extraordinary circumstances, such as, when the arbitral process

12   would be futile or would cause the plaintiff irreparable injury.” M.M. Sundt Const., 37 F.3d at

13   1421. Examples of courts actually applying this exception in the MPPAA context are few and far

14   between. In the Ninth Circuit they are nonexistent.

15          Neither of these exceptions would allow the Court to simply excuse interim withdrawal

16   liability payments under these circumstances. First, even if the Court were to adopt the exception

17   applied in the Fifth and Seventh Circuits, the Control Group would not qualify because the

18   Funds’ claims are not frivolous. The Control Group’s brief contains just a few sentences arguing

19   that the assessed withdrawal liability is unwarranted. Their primary argument is that “the sales

20   transaction [between Puglia Engineering and BAE] should be ignored for purposes of withdrawal

21   liability calculation” under § 1392(c). Dkt. #31, at 10. Section 1392(c) provides, “If a principal

22   purpose of any transaction is to evade or avoid liability under this part, this part shall be applied

23   (and liability shall be determined and collected) without regard to such transaction.”

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 14
 1            However, courts have interpreted § 1392(c) to “allow[] plaintiffs to reach the assets that

 2   were transferred in order to evade or avoid liability, as well as the parties to whom they were

 3   improperly transferred.” Cent. States, Se. & Sw. Areas Pension Fund v. B&M Marine Constr.,

 4   Inc., No. 16-CV-2743, 2018 WL 318483, at *6 (N.D. Ill. Jan. 8, 2018) (emphasis added); see

 5   also IUE AFL-CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1056 (2d Cir. 1993). Consistent

 6   with this, courts in the Ninth Circuit have applied § 1392(c) to broaden the options for a pension

 7   plan seeking to collect withdrawal liability, not narrow them. See, e.g., Bd. of Trustees of

 8   Employers-Shopmen's Local 516 Pension Tr. Through Galton v. Columbia Wire & Iron Works,

 9   Inc., 233 F. Supp. 3d 873, 881 (D. Or. 2017); Bd. of Trustees of Butcher & Provision Workers

10   Pension Fund of S. California v. Specialty Meats, Inc., No. CV1301995MMMPJWX, 2013 WL

11   12116381, at *5 (C.D. Cal. Sept. 30, 2013); Cuyamaca Meats, Inc. v. San Diego & Imperial

12   Ctys. Butchers' & Food Employers' Pension Tr. Fund, 827 F.2d 491, 499 (9th Cir. 1987). In the

13   absence of contrary authority, it is clear that the Funds’ claims are not frivolous.3

14            The Control Group argues that Teamsters Joint Council No. 83 v. Centra, Inc., 947 F.2d

15   115 (4th Cir. 1991) and Giroux Bros. Transp. v. New England Teamsters & Trucking Indus.

16   Pension Fund, 73 F.3d 1 (1st Cir. 1996) recognized an equitable exception for irreparable injury

17   that did not require showing frivolousness as well. However, the Control Group’s reliance on

18   these cases is misplaced. Both cases discussed an equitable exception to the requirement to pay

19   withdrawal liability only in dicta because the facts made an exception clearly inapplicable.

20   Centra, 947 F.2d at 120; Giroux, 73 F.3d at 5. In addition, because the cases did not actually

21   apply the exception, it is unclear what effect it would have had.

22
     3
      Defendants also argue that 29 U.S.C. § 1405(b) “would limit the Defendants’ liability in bankruptcy liquidation, if
23   bankruptcy liquidation were forced on the Defendants by the Pension Funds.” Dkt. #31, at 10. However, this
     argument has little to do with whether Defendants are currently liable for the amount of withdrawal liability claimed
     by the Funds.
24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 15
 1          Second, the exhaustion requirement exception for irreparable injury does not align with

 2   the relief that the Control Group requests, which is that the Court “deny Plaintiff’s Motion or

 3   stay its review pending the arbitrator’s determination.” See Dkt. #31, at 10, 11. Allowing this

 4   result would be the opposite of an exception to the exhaustion requirement, since the Control

 5   Group still wishes to engage in arbitration. In addition, simply delaying payment because

 6   financial injury is likely “would precisely contradict the congressional purpose of protecting

 7   funds from undercapitalized or financially precarious employers . . . .” Findlay Truck Line, Inc.

 8   v. Cent. States, Se. & Sw. Areas Pension Fund, 726 F.3d 738, 754 (6th Cir. 2013); see also

 9   Galgay v. Beaverbrook Coal Co., 105 F.3d 137, 141 (3d Cir. 1997) (“We believe that it would

10   contort the law if we were to allow the undercapitalized or financially precarious companies that

11   pose the very risk to pension funds that MPPAA was designed to correct to defer payment

12   because they pose that risk.”); Boland v. Wasco, Inc., 50 F. Supp. 3d 15, 19 (D.D.C. 2014) (“The

13   Supreme Court has cautioned that equitable discretion must not frustrate Congress’s ends.”). In

14   short, the relief the Control Group wants is unavailable and the Court will not unilaterally grant

15   different relief that has not been requested.

16          Even if the Court were inclined to apply the irreparable harm exception to ERISA’s

17   exhaustion requirement in a more traditional manner, the Control Group has not provided the

18   basis for doing so. In the few cases to have applied this exhaustion exception in the MPPAA

19   context, courts have coupled their analysis of irreparable harm with a discussion of the

20   employer’s likelihood of success on the merits. See, e.g., T.I.M.E.-DC, Inc. v. New York State

21   Teamsters Conference Pension & Ret. Fund, 580 F. Supp. 621, 626, 632-33 (N.D.N.Y.);

22   T.I.M.E.-DC, Inc. v. I.A.M. Nat. Pension Fund, 597 F. Supp. 256, 262, 264 (D.D.C. 1984). In

23   New York State Teamsters, for example, the court held that collection of interim payments should

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 16
 1   be enjoined because the employer was likely to succeed in their argument that withdrawal

 2   liability was not triggered when the employer ceased contributions during a labor dispute. 580 F.

 3   Supp. at 626-31 (citing 29 U.S.C. § 1398).4 Here, the Control Group has not moved for an

 4   injunction or provided any compelling argument that withdrawal liability was improperly

 5   assessed. Consequently, the Court will not excuse the Control Group from ERISA’s

 6   administrative exhaustion requirement.

 7   4.       Injunctive or Other Equitable Relief for Future Withdrawal Liability Payments

 8            In addition to requesting an order compelling delinquent payments, the Funds also ask the

 9   Court to issue an injunction ordering the Control Group to make future interim withdrawal

10   liability payments under threat of sanctions. The Funds argue that they are likely to succeed on

11   the merits if the Control Group fails to make future payments for the same reasons that they are

12   entitled to judgment for the payments that are already delinquent. The Funds contend that they

13   will suffer irreparable harm if they are forced to forego the additional $1.3 million dollars that

14   the Control Group will owe over the next year. The Funds also argue that the equities are in their

15   favor because the Control Group is rightfully obligated to make its future payments and that it is

16   in the public interest to discourage employers from shirking their withdrawal liability

17   responsibilities.

18            An injunction is improper in these circumstances for several reasons. First, while the

19   Funds ask that the Court impose the threat of sanctions, holding the Control Group in civil

20   contempt for failing to make payments would serve no valid purpose. “Civil contempt sanctions

21

22   4
       The Control Group boldly asserts that, in T.I.M.E.-DC, “the Second Circuit accepted irreparable injury as a
     complete defense to the plan’s demand for interim payments of withdrawal liability.” Dkt. #31, at 7 (emphasis in
23   original). This mischaracterizes that case’s holding. Although the court did discuss irreparable injury, it did so only
     as part of the standard injunction analysis and when considering whether to let the employer avoid the administrative
     exhaustion requirement. Section 1398 was the centerpiece of the court’s holding.
24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 17
 1   . . . are employed for two purposes: to coerce the defendant into compliance with the court’s

 2   order, and to compensate the complainant for losses sustained.” Whittaker Corp. v. Execuair

 3   Corp., 953 F.2d 510, 517 (9th Cir. 1992). Here, there would be no need to use additional fines to

 4   get the Control Group to abide by the court’s order because the possibility of a judgment with

 5   interest, liquidated damages, and attorneys’ fees is a natural deterrent. See 29 U.S.C. § 1132(g).

 6   Indeed, the injunction proposed by the Funds is similar to a guaranteed monetary judgment in the

 7   future, but courts cannot use sanctions to enforce monetary judgments. See Shuffler v. Heritage

 8   Bank, 720 F.2d 1141, 1147 (9th Cir. 1983).

 9          Civil contempt may also be used to “compensate the contemnor’s adversary for the

10   injuries which result from the noncompliance” with the court’s order. Falstaff Brewing Corp. v.

11   Miller Brewing Co., 702 F.2d 770, 778 (9th Cir. 1983). However, the MPPAA already allows a

12   pension plan to move for a court order compelling delinquent payments. 29 U.S.C. § 1451(b).

13   There is no need for a plan to be compensated twice. It thus appears clear that the Court could

14   not back up an injunction with sanctions. But without sanctions, an injunction of this nature

15   would amount to little more than a declaratory judgment.

16          Second, injunctive relief is inappropriate when there has been no alleged violation of the

17   law. Tennessee Valley Auth. v. Hill, 437 U.S. 153, 193 (1978) (assuming that there must be a

18   “violation of the law” before an injunction can issue). While the Control Group has already

19   missed several of its interim payments, it has not missed the payments that the Funds seek an

20   injunction for. Assessing the “likelihood of success on the merits” in these circumstances where

21   the cause of action has not even accrued is a purely hypothetical exercise. See Winter v. Nat. Res.

22   Def. Council, Inc., 555 U.S. 7, 20 (2008); § 1451(b) (a plan may bring an action upon “failure of

23   the employer to make any withdrawal liability payment within the time prescribed”). Enjoining

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 18
 1   the Control Group here would be no different from ordering a party to a contract requiring

 2   monthly payments to pay the remaining installments. In both cases payment would be legally

 3   required, but an injunction would be unwarranted. Declaratory relief would be the proper

 4   remedy.

 5          For these reasons, the Court denies the Funds’ request for injunctive relief. However, the

 6   Funds are correct that, if the Control Group is required to make the interim payments it has

 7   already missed, it is also required to meet its future withdrawal liability obligations.

 8   Consequently, the Court will issue a declaratory judgment that the Control Group is legally

 9   obligated to timely provide future interim withdrawal liability payments.

10                                             CONCLUSION

11          The Funds’ Motion for Partial Summary Judgment and an Order to Pay the amount of

12   $1,034,184 [Dkt. #33] is GRANTED. The Court also grants the following declaratory relief: the

13   Control Group is legally obligated to provide future quarterly interim withdrawal liability

14   payments to the Funds, beginning April 8, 2019, and continuing each 90 days thereafter, until all

15   quarterly payments are made, this matter is resolved through arbitration by way of an arbitration

16   award, or through motions before the Court, whichever comes first. The issue of whether the

17   Funds are entitled to interest, liquidated damages, and attorneys’ fees and costs pursuant to 29

18   U.S.C. §§ 1332(g) and 1451(e) is reserved for further briefing.

19          IT IS SO ORDERED.

20          Dated this 10th day of April, 2019.

21

22                                                          A
                                                            Ronald B. Leighton
23                                                          United States District Judge

24
     ORDER ON PLAINTIFFS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT, AN ORDER
     TO PAY, AND INJUNCTIVE RELIEF - 19
